Appeal by some of the distributees of the estate of Marcus Schwarz, deceased, from so much of a decree of the Surrogate’s Court, Queens County, made upon the settlement of the trustees’ intermediate account, as fixed the amount of the allowance to the attorney for the estate and the special guardian of the infant remaindermen. Decree of the Surrogate’s Court, Queens County, modified by fixing and allowing Ben Charles Asher, as attorney, for services rendered to the estate, the sum of $1,500, plus his disbursements of $68.39, and by fixing and allowing the compensation of the special guardian at $350, instead of the respective amounts fixed by the decree. As thus modified, the decree, in so far as appealed from, is unanimously affirmed, with costs to the appellants, payable out of the estate, and the matter remitted to the Surrogate's Court for the entry of a decree accordingly. In our opinion the amounts fixed and allowed by the surrogate for the attorney’s compensation and compensation for the special guardian are excessive. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.